Citation Nr: 0706374	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder, including as secondary to lumbosacral strain with 
right lower extremity radicular pain.

2.  Entitlement to service connection for degenerative disc 
disease, cervical spine, with right shoulder pain, numbness, 
bilateral hands, and swelling, right hand, including as 
secondary to lumbosacral strain with right lower extremity 
radicular pain.

3.  Entitlement to service connection for hypertension, 
including as secondary to lumbosacral strain with right lower 
extremity radicular pain.

4.  Entitlement to service connection for a kidney disorder, 
including as secondary to lumbosacral strain with right lower 
extremity radicular pain.

5.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with right lower extremity radicular pain.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1973.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2002, August 2002, April 2005, 
February 2006 and July 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Reno, Nevada, San Diego, California, and Cleveland, Ohio.  

The Board remanded these claims to the RO for additional 
action in November 2004.  For the reasons addressed in the 
Remand portion of this decision, the Board again REMANDS the 
claims of entitlement to service connection for degenerative 
disc disease, cervical spine, with right shoulder pain, 
numbness, bilateral hands, and swelling, right hand, 
including as secondary to lumbosacral strain with right lower 
extremity radicular pain, entitlement to service connection 
for hypertension, including as secondary to lumbosacral 
strain with right lower extremity radicular pain, entitlement 
to an evaluation in excess of 40 percent for lumbosacral 
strain with right lower extremity radicular pain, and 
entitlement to TDIU to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have a thoracic spine 
disorder.

3.  A kidney disorder is not related to the veteran's active 
service or service-connected low back disability.


CONCLUSIONS OF LAW

1.  A thoracic spine disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2006).  

2.  A kidney disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

The RO provided the veteran VCAA notice on his claims for 
service connection for thoracic spine and kidney disorders by 
letter dated January 2005.  The content of this notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

In the notice letter, the RO acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO identified the evidence it had received in support of 
the veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, in a letter 
dated March 2006, the RO corrected this procedural deficiency 
by providing the veteran all necessary information on 
disability ratings and effective dates.  

The RO provided the veteran the aforementioned notice letter 
before initially deciding the claim for service connection 
for a kidney disorder in a rating decision dated July 2006.  
Thus, with regard to that claim, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

With regard to the claim for service connection for a 
thoracic spine disorder, however, the timing of such notice 
does not reflect compliance with the requirements of the law 
as found by the Court in Pelegrini II.  The RO provided the 
veteran notice on that claim after initially deciding it in a 
rating decision dated August 2002.  For the reasons that 
follow, this timing defect constitutes harmless error.  

First, as explained above, the January 2005 notice letter 
satisfies the content requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO initially 
decided the veteran's claim for service connection for a 
thoracic spine disorder, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that the veteran filed to 
perfect his appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis without providing any deference to the RO's prior 
decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, VA afforded him the appropriate opportunity to 
identify or submit additional evidence prior to the RO's 
subsequent adjudication of his claim and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection for thoracic spine and kidney disorders.  
38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records, post-service VA and 
private treatment records, and information from the Social 
Security Administration.  Second, the RO conducted medical 
inquiry in an effort to substantiate the veteran's claims by 
affording the veteran VA examinations, during which examiners 
addressed the presence and etiology of the claimed disorders.  

In an Appellant's Post-Remand Brief dated January 2007, the 
veteran's representative asserts that VA should afford the 
veteran another VA examination in support of his claim for 
service connection for a thoracic spine disorder.  The 
representative elaborates that such an examination is 
necessary so that a VA examiner can offer an opinion as to 
whether service connection for this disorder is warranted 
under Allen v. Brown, 7 Vet. App. 430 (1995).

The Board disagrees.  Regulatory provisions do not require VA 
to obtain such an opinion in support of the veteran's claim 
for service connection for a thoracic spine disorder because, 
as explained in greater detail below, the evidence does not 
establish that the veteran currently has such a disorder.  
See 38 C.F.R. § 3.159(c)(4) (2006).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran seeks service connection for thoracic spine and 
kidney disorders.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §  1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for arthritis and calculi 
of the kidney if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and manifested 
either of these conditions to a degree of 10 percent within 
one year from the date of his discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Thoracic Spine Disorder

The veteran alleges that he developed a thoracic spine 
disorder either in service, secondary to a back injury, or 
after service, secondary to his service-connected low back 
disability.  He argues that, at the very least, his service-
connected low back disability aggravates his thoracic spine 
disorder.

The veteran's service medical records show that, during 
service, the veteran did not report or receive treatment for 
thoracic spine complaints.  On several occasions, he sought 
treatment for low back pain, but during treatment visits, 
medical professionals did not note any thoracic spine 
abnormalities.  On separation examination conducted in June 
1973, an examiner noted a normal clinical evaluation of the 
spine.   

Since discharge, the veteran has sought VA and private 
treatment for various medical complaints and undergone VA 
examinations, but during recent treatment visits and 
examinations, including of the spine, medical professionals 
failed to diagnose a thoracic spine disorder.  

Initially, in May 2002, a VA nurse practitioner and VA 
physician noted in a clinical record that they had been 
treating the veteran for cervical, thoracic and lumbar spine 
disease, but contemporaneous records of the veteran's VA 
treatment for back complaints include no diagnosis of a 
thoracic spine disorder.  Thereafter, in September 2004, the 
veteran sought VA treatment for, in part, back aches and a 
physician diagnosed cervical and lumbar spine disorders and 
pain in the thoracic spine.  The physician did not, however, 
attribute the pain to a particular thoracic spine disorder.  
Finally, during the most recent VA examination, a spine 
examination conducted in February 2005, a VA examiner 
diagnosed complaints of thoracic spine pain without 
neurologic deficit.  He explained that there was no evidence 
that the veteran had a thoracic spine disorder.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record diagnosing a thoracic spine disorder.  Such assertions 
are insufficient to diagnose a current disability in this 
case as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In the absence of a competent diagnosis of a thoracic spine 
disorder, the Board concludes that a thoracic spine disorder 
was not incurred in or aggravated by service and is not 
proximately due to or the result of a service-connected 
disability.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claim, such 
claim must be denied.

B.  Kidney Disorder

The veteran alleges that he developed a kidney disorder 
either in service, or after service, secondary to medication 
taken to control the pain associated with his service-
connected low back disability.  He alternatively asserts that 
such medication aggravates his kidney disorder and that, 
therefore, he should be granted service connection for the 
kidney disorder under Allen, 7 Vet. App. at 430, based on 
aggravation of a nonservice-connected disability.  

Post-service medical records, including VA treatment records 
dated since 2003, a report of VA examination conducted in 
March 2006, and an addendum report prepared in May 2006, 
confirm that the veteran currently has a kidney disorder, 
most recent characterized as arteriolar hypertensive 
nephrosclerosis.  The question thus becomes whether this 
disorder manifested in service, or is related to a service-
connected disability.

The veteran's service medical records show that, during 
service, the veteran did not report or seek treatment for 
kidney complaints.  On separation examination conducted in 
June 1973, an examiner noted no kidney abnormalities.     

Following discharge, beginning in 2002, laboratory testing 
revealed some abnormalities.  In 2003, medical professionals 
began treating the veteran for a variously diagnosed kidney 
disorder.  One such professional, a VA examiner, addressed 
the etiology of this disorder following a VA genitourinary 
examination conducted in March 2006.  In his report of that 
examination and an addendum report prepared in May 2006, he 
recorded the veteran's belief that certain medication used to 
control his low back disability was contributing to his renal 
insufficiency.  The VA examiner also recorded the veteran's 
statement that he had stopped taking such medication in 
response to his physician's warning that it could aggravate 
his kidney disorder.  The VA examiner indicated that the 
veteran's renal status most likely represented chronic 
arteriolar hypertensive nephrosclerosis.  He opined that the 
chronic use of medication (NSAIDS) might have been 
contributory (presumably meaning in the development of such a 
condition), but, for certain, the continued use of such 
medication would worsen his renal insufficiency.  The VA 
examiner too advised the veteran to refrain from the 
continued use of such medication.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to all medical opinions.  An assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

The Board assigns evidentiary weight to the VA examiner's 
opinion as there is no information of record to indicate that 
it is not credible or entitled to deference.  However, this 
opinion is insufficient to establish the necessary nexus 
element of a service connection claim in this case.  The 
opinion does not link the veteran's kidney disorder to his 
active service.  Moreover, it does not establish that the 
kidney disorder is at least as likely as not related to the 
veteran's service-connected low back disability or, more 
specifically, the medication taken for that disability.  
Instead, the opinion merely indicates that such a 
relationship might exist, or will exist in the future if the 
veteran continues to use the offending medication.  

In the absence of a competent evidence of a nexus between the 
veteran's kidney disorder and his active service or service-
connected low back disability, the Board concludes that a 
kidney disorder was not incurred in or aggravated by service 
and is not proximately due to or the result of a service-
connected disability.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, such claim must be denied.


ORDER

Service connection for a thoracic spine disorder, including 
as secondary to lumbosacral strain with right lower extremity 
radicular pain, is denied.

Service connection for a kidney disorder, including as 
secondary to lumbosacral strain with right lower extremity 
radicular pain, is denied.


REMAND

The veteran also claims entitlement to service connection for 
a cervical spine disability and hypertension, both including 
as secondary to his service-connected low back disability, an 
evaluation in excess of 40 percent for his low back 
disability, and TDIU.  Additional action is necessary before 
the Board decides these claims.

First, as previously indicated, the VCAA, which requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, is applicable to this appeal.  Under 38 
U.S.C.A. § 5103A, VA's duty to assist includes providing a 
claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a 
decision on a claim.  In this case, examinations in support 
of the claims being remanded are necessary.  The veteran 
afforded the veteran VA examinations in support of the claims 
for service connection for a cervical spine disability and an 
increased evaluation for a lumbar spine disability during the 
course of this appeal, but given the veteran's assertions in 
this case, the reports of these examinations are inadequate 
to decide the claims being remanded.

According to the veteran, he developed his cervical spine 
disability in service as a consequence of the same back 
injury that caused his service-connected low back disability, 
or alternatively, after service, secondary to his service-
connected low back disability.  The veteran's representative 
points to a VA examiner's opinion of record, which relates 
the veteran's cervical spine disability to an in-service back 
injury, as sufficient evidence to grant the veteran's claim.  

The opinion to which the representative refers exists as 
alleged.  However, it is based on reported information 
unsubstantiated by the record.  More specifically, it links 
the veteran's cervical spine disability to an in-service back 
injury that reportedly affected the veteran's neck.  
Curiously, the VA examiner commented that he had reviewed the 
claims file before offering his opinion, but his opinion 
appears to neglect the actual medical evidence of record, 
particularly that which is dated during service, which shows 
that the veteran injured his back, not neck, in service.    

With regard to his hypertension, the veteran alleges that he 
developed that condition either in service, during which he 
was required to take salt pills three to four times daily, or 
after service, secondary to pain associated with his service-
connected low back disability.  He argues that it is apparent 
that his service-connected low back disability aggravates his 
hypertension because when he is experiencing periods of back 
pain, his blood pressure rises.  To date, no medical 
professional has addressed the veteran's allegations in this 
regard.  Moreover, when adjudicating the veteran's claim for 
service connection for hypertension, the RO did not consider 
it on a secondary basis.  

The veteran also alleges that his service-connected lumbar 
spine disability, either alone or in conjunction with his 
service-connected psychiatric disability, renders him 
unemployable.  To date, no medical professional has addressed 
the veteran's allegation in this regard.

Second, as previously indicated, the VCAA also requires VA to 
provide notice to the veteran in support of his claims.  In 
this case, the RO provided the veteran such notice during the 
course of this appeal.  However, this notice does not comply 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  To ensure protection of the veteran's due 
process rights, VA should provide the veteran more 
comprehensive notice on remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice on 
the claims being remanded, which 
satisfies the requirements of the Court's 
holdings in Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a cervical 
spine disorder.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Diagnose any evident cervical 
spine disability;  

b) Offer an opinion regarding the 
etiology of the disability;  

c) In so doing, specifically 
indicate whether such disability is 
at least as likely as not (50 
percent or more probability) related 
to the veteran's active service, 
including the documented in-service 
back complaints, or his service-
connected low back disability; 

d) If not, specifically indicate 
whether the veteran's service-
connected low back disability 
aggravates his cervical spine 
disability; and 

e) Provide detailed rationale, with 
specific references to the in-
service and post-service record, for 
the opinions provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for hypertension.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) Indicate whether the veteran has 
hypertension;  

b) Offer an opinion regarding the 
etiology of the hypertension;  

c) In so doing, specifically 
indicate whether such disability is 
at least as likely as not (50 
percent or more probability) related 
to the veteran's active service, 
during which he was required to take 
salt pills multiple times daily, or 
his service-connected low back 
disability, particularly, the pain 
caused by such disability; 

d) If not, specifically indicate 
whether the veteran's service-
connected low back disability, or 
the pain caused thereby, aggravates 
his hypertension; and 

e) Provide detailed rationale, with 
specific references to the in-
service and post-service record, for 
the opinions provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for an increased evaluation for a low 
back disability and TDIU.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Offer an opinion as to whether 
the veteran's low back disability, 
alone and in conjunction with his 
service-connected psychiatric 
disability, render the veteran 
unable to secure or follow a 
substantially gainful occupation;

b) Provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  Consider the veteran's claim for 
service connection for hypertension on a 
secondary basis, including under Allen.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


